Citation Nr: 0534694	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  02-19 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of shell fragment wounds manifested by scars of 
the right leg, buttock, and heel with retained foreign 
bodies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 decision of the RO 
that denied a disability rating in excess of 10 percent for 
residuals of shell fragment wounds manifested by scars of the 
right leg, buttock, and heel with retained foreign bodies.  
The veteran timely appealed.

In October 2003, the veteran testified during a hearing 
before the undersigned at the RO.  In March 2004, the Board 
remanded the matter for further development.

In a November 2004 decision the Board denied an increased 
evaluation. 

The veteran appealed the November 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2005 Joint Motion, the parties moved to vacate 
the Board decision and remand the case to the Board.  The 
Court granted the motion.  Thereafter, the case was returned 
to the Board.

For reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran and his 
representative when further action, on their part, is 
required.


REMAND

The Board's March 2004 remand instructed that the veteran be 
afforded an examination to determine the current severity of 
the veteran's residuals of shell fragment wounds manifested 
by scars of the right leg, buttock, and heel with retained 
foreign bodies.  The examination was first scheduled for 
March 2004.  The veteran requested that the examination be 
rescheduled because of weather conditions (snow) that were 
too severe for travel.  The examination was rescheduled for 
later that same month, but then again did not report.

In the Joint Motion it was reported that the veteran failed 
to report for the second examination due to weather 
conditions.  Under these circumstances, good cause has been 
presented to reschedule the veteran for another examination.  
Cf. 38 C.F.R. § 3.655.

Since the veteran's last VA examination in June 2002, he has 
complained of experiencing total numbness in his middle toes 
and muscle cramp in the mid-calf of his right leg.  In 
October 2003, he testified that he had requested a wheelchair 
for use in going from his parked car to the hearing room at 
the RO facility because his right knee, at times, gave way.  
As VA is not precluded from assigning separate evaluations 
for separate and distinct disability arising out of the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14 (see Esteban v. Brown, 6 
Vet. App. 259, 261 (1994)), specific comments as to whether, 
in addition to the scars, the veteran has any distinct muscle 
and/or neurological impairment, or knee instability, as 
residuals of shell fragment wounds (that are capable of being 
separately evaluated) is warranted.

As the Joint Motion for remand inferred, VA must consider 
whether an evaluation for moderate muscle injury is 
warranted.  See 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 
5317.
  
Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The record reflects 
that the veteran currently receives treatment at a VA 
outpatient facility in Youngstown, Ohio.  Records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, VA has a duty 
to seek these records. 38 C.F.R. § 3.159(c) (2005).

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The RO or AMC should request from the 
Youngstown VA outpatient facility all 
records of the veteran's evaluation or 
treatment for residuals of shell fragment 
wounds manifested by scars of the right 
leg, buttock, and heel with retained 
foreign bodies, from November 2004, 
following the procedures set forth in 
38 C.F.R. § 3.159.

2.  After all available records are 
associated with the veteran's claims 
file, the veteran should be afforded a VA 
scar examination, for evaluation of 
residuals of shell fragment wounds 
manifested by scars of the right leg, 
buttock, and heel with retained foreign 
bodies.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran. 

The examiner should identify all current 
residuals of shell fragment wounds, to 
include any scars, muscle injury or 
damage, knee instability, and/or 
neurological impairment (to include 
complaints of numbness).  If, in addition 
to scarring, any muscle and/or 
neurological impairment, or knee 
instability, as residuals of shell 
fragment wounds are identified, the 
examiner should indicate whether each 
such impairment constitutes a distinct 
disability capable of being separately 
evaluated.  

The examiner should provide a description 
of the scars of the right leg, buttock, 
and heel, to include the following:  the 
size of the scars in square inches or 
square centimeters; whether any scar is 
superficial (not associated with 
underlying soft tissue damage); whether 
any scar is deep (associated with 
underlying soft tissue damage); whether 
any scar is unstable (with frequent loss 
of covering of skin over the scar); 
whether any scar is well-healed, painful, 
tender, adherent, and/or ulcerated; and 
whether residuals of shell fragment 
wounds manifested by scars of the right 
leg, buttock, and heel with retained 
foreign bodies, cause limited motion or 
other limitation of function of an 
affected bodily part.  If so, the 
examiner should describe in detail the 
limitation(s), and extent and severity 
thereof.  

If the scars do not cause limited motion 
or other limitation of function of an 
affected bodily part, the examiner should 
specifically so state. 

3.  The veteran should also be afforded 
VA neurologic and orthopedic examinations 
to evaluate whether the shell fragment 
wounds of the right leg, buttock, and 
heel with retained foreign bodies are 
manifested by any current neurologic or 
orthopedic disability.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran.  All associated orthopedic or 
neurologic disability should be fully 
described.

4.  If the veteran fails to report to any 
scheduled examination(s), the AMC or RO 
should obtain and associate with the 
record a copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

5.  The AMC or RO must ensure that all 
requested actions have been accomplished 
to the extent possible, and that the 
examination report contains all requested 
information.

6.  After completing the requested 
actions, the AMC or RO should adjudicate 
the claim.  The AMC or RO should address 
whether, in addition to the scarring, the 
veteran has any distinct muscle and/or 
neurological impairment (capable of being 
separately evaluated), or knee 
instability, as residuals of shell 
fragment wounds. 

6.  If the benefits sought on appeal 
remain denied, the RO or AMC must furnish 
the veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) that includes citation to all 
additional legal authority considered-to 
include the revised applicable criteria 
for rating scars, and 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5317-as well as 
clear reasons and bases for the VA's 
determination, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

